Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicant arguments filed (12/30/2020) have been carefully considered.
Prior Art Rejection
	Applicant submits applied reference Davis et al. (U.S. Publication 2012/0180101) does not disclose the required limitation ”receive, via the network interface, a video stream comprising a plurality of video frames; identify a plurality of dependencies among the plurality of video frames; identify, based on the plurality of dependencies, a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method, wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second transmission method; transmit, via the network interface, the first subset of video frames to a corresponding destination using the first transmission method; and ATTORNEY DOCKET NO.PATENT APPLICATIONAB6613-US16/457,81814transmit, via the network interface, the second subset of video frames to the corresponding destination using the second transmission method.”
	Specifically, applicant submits Davis discloses the bit rate of a particular stream is decreased in its entirety thus, Davis is silent to using different bit rates for different subsets of disagrees.
	In response, Davis Fig. 19-20 & [0007-0008, 0168, 0170, 0189-0197] discloses a feedback monitoring process loop adjusting bit rates until adequate quality is attained.  It is submitted that this form of feedback loop occurs to effect single streams individually. 
In view of above arguments, examiner submits rejection is sufficient and respectfully maintained.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 12, 16, 19 & 23-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated byDavis et al. (U.S. Publication 2012/0180101)
As to claim 1, Davis discloses an apparatus, comprising: a network interface to communicate over a network (See Networks, Fig. 1); and processing circuitry to: receive (@ 106 “Consumer or customer premises equipment (CPE), Fig. 1 & [0034]), via the network interface (See Networks, Fig. 1), a video stream (103 “content source”, Fig. 1 & [0034, 0042]) comprising a plurality of video frames; identify a plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth) among the plurality of video frames; identify, based on the plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth), a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method), wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits different subsets of videos are transmitted based on content selected and bandwidth availability)(“quality of service” increases with greater amount of content delivered); transmit, via the network interface (See Networks, Fig. 1), the first subset of video frames to a corresponding destination using the first transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method); and transmit, via the network interface (See Networks, Fig. 1), ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method).
As to claim 9, Davis discloses at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to: receive (@ 106 “Consumer or customer premises equipment (CPE), Fig. 1 & [0034]), via a network interface (See Networks, Fig. 1), a video stream comprising a plurality of video frames; identify a plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth) among the plurality of video frames; identify, based on the plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth), a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method), wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits different subsets of videos are transmitted based on content selected and bandwidth availability)(“quality of service” increases with greater amount of content delivered); transmit, via the network interface (See Networks, Fig. 1), the first subset of video frames to a corresponding destination using the first transmission method; and transmit, via the network interface (See Networks, Fig. 1), the second subset of video frames to the corresponding destination using the second transmission method  ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method).
As to claim 16, Davis discloses a method, comprising: receiving, via a network interface (See Networks, Fig. 1), a video stream (103 “content source”, Fig. 1 & [0034, 0042]) comprising a plurality of video frames; identifying a plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth) among the plurality of video frames; identifying, based on the plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth), a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method), wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits different subsets of videos are transmitted based on content selected and bandwidth availability)(“quality of service” increases with greater amount of content delivered); transmitting, via the network interface (See Networks, Fig. 1), the first subset of video frames to a corresponding destination using the first transmission method; and transmitting, via the network interface (See Networks, Fig. 1), the second subset of video frames to the corresponding destination using the second transmission method  ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method).
As to claim 23, Davis discloses a system, comprising: a camera to capture a video stream (103 “content source”, Fig. 1 & [0034, 0042]), wherein the video stream (103 “content source”, Fig. 1 & [0034, 0042]) comprises a plurality of video frames; a network interface to communicate over a network (See Networks, Fig. 1); and processing circuitry to: access the video stream (103 “content source”, Fig. 1 & [0034, 0042]) captured by the camera; identify a plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth) among the plurality of video frames; identify, based on the plurality of dependencies ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected package of content (2) receiving party has adequate bandwidth), a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method), wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits different subsets of videos are transmitted based on content selected and bandwidth availability)(“quality of service” increases with greater amount of content delivered); transmit, via the network interface (See Networks, Fig. 1), the first subset of video frames to a corresponding destination using the first transmission method; and transmit, via the network interface (See Networks, Fig. 1), the second subset of video frames to the corresponding destination using the second transmission method ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method).
As to claims 4, 12 & 19, Davis discloses everything as disclosed in claims 1, 9 & 16. In addition, Davis discloses wherein: the first transmission method comprises transmitting the first subset of video frames over a first channel having a first quality of service level; and the second transmission method comprises transmitting the second subset of video frames over a second channel having a second quality of service level; wherein the first quality of service level is higher than the second quality of service level. ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template for different customers is seen as a second transmission method).
As to claim 24, Davis discloses everything as disclosed in claim 23. In addition, Davis discloses wherein: the first transmission method comprises transmitting the first subset of video frames over a first channel having a first quality of service level; and the second transmission method comprises transmitting the second subset of video frames over a second channel having a second quality of service level; wherein the first quality of service level is higher than the second quality of service level. ([0007-0008, 0051] discloses distributing video content subsets to parties limiting content delivery based on those who (1) selected a specific package of content (2) receiving party has adequate bandwidth)(Examiner submits transmission method includes the content bundle configuration template being transported. A variation in the content bundle configuration template is seen as a second transmission method).
Claims 1, 3, 9, 11, 16, 18 & 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated byKaraoguz et al. (U.S. Publication 2010/0202508)
As to claims 1, 9, 16 & 23, Karaoguz discloses An apparatus, comprising: a network interface to communicate over a network; and processing circuitry to: receive, via the network interface, a video stream comprising a plurality of video frames; identify a plurality of dependencies among the plurality of video frames; identify, based on the plurality of dependencies, a first subset of video frames to be transmitted using a first transmission method and a second subset of video frames to be transmitted using a second transmission method, wherein the first subset of video frames and the second subset of video frames are identified from the plurality of video frames, and wherein the first transmission method provides a higher quality of service than the second (See Abstract & [0019] wherein the device is capable of determining the network payload parameters (e.g. a plurality of dependencies) for communicating the data streams via one or more network interfaces utilized by the communication device.  The communication device is operable to rearrange at least a portion of the encoded data based on the network parameters and communicate the encoded date, utilizing the data streams. [0026] discloses the frame streams groups include I-frame and its dependent P-frames and/or B-frames. [0038-0039] discloses ascertaining differences from the frames based on frame composition. [0060] discloses feedback is utilized to adjust encoding parameters and/or streaming packetization. Examiner submits varying in transmission settings varies the transmission method)
As to claims 3, 11 & 18, Karaoguz discloses everything as disclosed in claims 1, 9 & 16. In addition, Karaoguz discloses wherein the processing circuitry to identify, based on the plurality of dependencies, the first subset of video frames to be transmitted using the first transmission method and the second subset of video frames to be transmitted using the second transmission method is further to: determine, based on the plurality of dependencies, that the first subset of video frames corresponds to a larger number of dependencies than the second subset of video frames. ([0038-0039] discloses I-frame, P-frame & B-frame as all containing different levels of complexities which are ascertained)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Davis et al. (U.S. Publication 2012/0180101) in view of MacInnis et al. (U.S. Publication 2010/0278230)
As to claims 2, 10 & 17, Davis discloses everything as disclosed in claims 1, 9 & 16 but is silent to wherein the plurality of dependencies comprises: a plurality of frame compression dependencies associated with a compression scheme applied to the video stream; or a plurality of frame protection dependencies associated with one or more security protections applied to the video stream.
However, MacInnis’s Fig. 5 discloses wherein the plurality of dependencies comprises: a plurality of frame compression dependencies associated with a compression scheme applied to the video stream (See 514, Fig. 5 wherein bit rate, compression function, compressed bits per pixel, a frame rate and/or scaling the number of pixels per frame are all interrelated); or a plurality of frame protection dependencies associated with one or more security protections applied to the video stream.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis’s disclosure to include the above limitations in order to optimize the relationship between image quality and transfer speed/stability. 
Claims 5, 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Davis et al. (U.S. Publication 2012/0180101) in view of Tsukagoshi et al. (U.S. Publication 2014/0071232)
As to claims 5, 13 & 20, Davis discloses everything as disclosed in claims 1, 9 & 16 but is silent to wherein: the first transmission method comprises transmitting a plurality of replicated copies of the first subset of video frames; and the second transmission method comprises transmitting a single copy of the second subset of video frames.
However, Tsukagoshi’s [0020, 0574, and 0585] discloses wherein: the first transmission method comprises transmitting a plurality of replicated copies of the first subset of video frames; and the second transmission method comprises transmitting a single copy of the second subset of video frames.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis’s disclosure to include the above limitations in order to accommodate for metadata transmission and data constraints. 
Claims 6, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over
Davis et al. (U.S. Publication 2012/0180101) in view of He et al. (U.S. Publication 2016/0057489)
As to claims 6, 14 & 21, Davis discloses everything as disclosed in claims 1, 9 & 16 but is silent to wherein: the first transmission method comprises transmitting the first subset of video frames to one or more distributed computing devices to be cached, wherein the one or more distributed computing devices are to transmit the first subset of video frames to the 
However, He’s [0042] discloses wherein: the first transmission method comprises transmitting the first subset of video frames to one or more distributed computing devices to be cached, wherein the one or more distributed computing devices are to transmit the first subset of video frames to the corresponding destination; and the second transmission method comprises transmitting the second subset of video frames to the corresponding destination.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis’s disclosure to include the above limitations in order to create a redundant stored for use by other users [0042].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Publication 2012/0180101) in view of Raman et al. (U.S. Publication 2020/0092086)
As to claim 7, Davis discloses everything as disclosed in claim 6 but is silent to wherein the one or more distributed computing devices are associated with: a blockchain network; or a distributed hash table.
However, Raman’s [0009-0012, 0054, 0077] discloses wherein the one or more distributed computing devices are associated with: a blockchain network; or a distributed hash table.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis’s disclosure to include the above limitations in order to streamline node data sharing in a manner facilitate trusted authentication practices [0001, 0007]. 
Claims 8, 15, 22 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Davis et al. (U.S. Publication 2012/0180101) in view of Gonzalez-Banos et al. ((U.S. Publication 2018/0253567)
As to claims 8, 15, 22 & 25, Davis discloses everything as disclosed in claims 1, 9, 16 & 23 but is silent to wherein the processing circuitry is further to: recognize video content in the plurality of video frames based on a video content classifier; identify one or more video frames comprising sensitive content, wherein the one or more video frames are identified from the plurality of video frames based on the video content recognized by the video content classifier; and apply one or more security protections to the one or more video frames.
However, Gonzalez-Banos’s [0095] & Fig. 4a discloses wherein the processing circuitry is further to: recognize video content in the plurality of video frames based on a video content classifier; identify one or more video frames comprising sensitive content, wherein the one or more video frames are identified from the plurality of video frames based on the video content recognized by the video content classifier; and apply one or more security protections to the one or more video frames.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Davis’s disclosure to include the above limitations in order to protect object privacy. 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661